Citation Nr: 0408834	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  97-33 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1966 to 
May 1968, including combat service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that assigned a noncompensable rating 
for post-traumatic stress disorder (PTSD), effective from 
April 5, 1996, after granting service connection for this 
disorder.

In a September 2003 rating decision, the RO increased the 
evaluation to 50 percent,  effective April 5, 1996.  However, 
this did not satisfy the veteran's appeal.


REMAND

The veteran was denied entitlement to service connection for 
schizophrenia on a direct or presumptive basis in an 
unappealed rating decision of July 1983.  In August 1996, a 
VA examiner diagnosed schizophrenia and PTSD and stated that 
both dated from the time of the veteran's military service.  
Notwithstanding the fact that the VA examination report is 
clearly new and material evidence to reopen the claim for 
service connection for schizophrenia on a direct basis, the 
RO entered an October 1996 rating decision denying service 
connection for schizophrenia on a secondary basis without 
specifically addressing the direct service connection claim.  

In any event, the written statement submitted by the 
veteran's representative later in October 1996 constitutes a 
valid notice of disagreement with the failure of the RO to 
grant service connection for schizophrenia in the October 
1996 rating decision.  The RO has not provided the veteran 
with a statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

On a VA Form 9, dated in December 1997, the veteran requested 
a hearing before the Board at a local VA office.  The record 
does not reflect that the requested hearing was scheduled or 
that the request for a Board hearing was withdrawn.  

Additionally, the veteran indicated in a May 2003 VA Form 21-
4138 that all treatment was received at the VA.  However, 
records for the period from July 1997 to March 2001 are not 
in the claims file, nor does the documentation in the claims 
folders reflect that records for this period were ever 
requested by the RO.

There is also some indication that the veteran was admitted 
to Bellevue Hospital in April 1996 for psychiatric treatment, 
but the records pertaining to any such admission have not 
been requested. 

In light of these circumstances, this appeal is REMANDED to 
the RO (via the Appeals Management Center in Washington, 
D.C.) for the following actions: 

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who have treated or 
evaluated him for any psychiatric 
problems during the period from 1996 to 
the present.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records, not already associated with the 
claims folders.

2.  The RO should provide the veteran 
with the notice required under 
38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2003) in response 
to his claim to reopen a claim for 
service connection for schizophrenia.  

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the appellant's claim to 
reopen his claim for service connection 
for schizophrenia.  Unless this matter is 
resolved to the veteran's satisfaction, 
the RO should issue a statement of the 
case to the veteran and his 
representative and inform them of the 
requirements to perfect an appeal with 
respect to this new issue.

5.  The RO should also readjudicate the 
veteran's claim for a higher initial 
rating for PTSD.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative.

6.  Unless all maters in appellate status 
are resolved to the veteran's 
satisfaction or the veteran withdraws his 
request for a hearing before the Board, 
the RO should schedule the veteran for a 
Board hearing at the RO, in accordance 
with the docket number of his appeal.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




